Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to filed Continuation
Applicant’s request for continuation of Application 16372599, now US Patent No. 11283948. For a continuation to be applied as per the MPEP, the application discloses and claims only subject matter disclosed in prior Applications, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or divisional. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq. Applicant's submission filed on 02/10/2022 has been entered.
Claim 1 currently pending.
Please refer to the action below.

Examiner Notes
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. However, the claimed subject matter, not the specification, is the measure of the invention. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is/are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over at least claims 1, 2, and 4 of US Patent 11283948. 


Instant Application NO. 17668421
Patent NO. 11283948
1. An information processing apparatus comprising: a processor programmed to function as: a creating unit that creates, from a first application which a person with a first authority is able to invalidate, a second application which a person with a second authority is able to invalidate, the first application being a public application, the person with the first authority having an administrative authority, the second application being a private application usable by the person with the second authority, the person with the second authority having an authority different than the administrative authority; and an invalidating unit that invalidates the second application according to a predetermined condition when the first application is invalidated.
1. An information processing apparatus comprising: a processor programmed to function as: a creating unit that creates, from a first application deletable by a person with a first authority, a second application deletable by a person with a second authority, the first application being a public application, the person with the first authority having an administrative authority, the second application being a private application usable by the person with the second authority, the person with the second authority having an authority different than the administrative authority; and a deleting unit that deletes the second application according to a predetermined condition when the first application is deleted.
2. The information processing apparatus according to claim 1, wherein the condition includes the number of times the second application is usable or a period during which the second application is usable.
4. The information processing apparatus according to claim 2, wherein the condition allows validation or invalidation to be set for each person with the second authority or each second application, and when the invalidation is set, the condition does not start being used.





Regarding Instant independent claim 1 and claims 1, 2, and 4 of the Parent.

     The combination of at least claim 4 and claim 1 of the Patented claim 1 encompasses all the teachings of the respective instant claim except for citing invalidates the second application according to a predetermined condition when the first application is invalidated. Although the instant claims at issue are not identical to claim 1 of the Patent, they are not patentably distinct from each other, as one skill in the art would appreciate the predetermined condition in the patented claim comprise at least a case of invalidation usable period which subsequent to said usable period of the first application or public application being invalidated, said copied private copied is in turn invalidated as well in a case. Thereby, said teachings of the invalidation unit would have been to one skill in the art to be incorporated in the claimed languages of the instant application according to known to yield predictable results.  Thereby, claim 1 is rejected under the provisions of the nonstatutory obviousness-type double patenting rejection.

Accordingly, the claimed subject matter of this application as currently claimed is unpatentable under the provisions of the nonstatutory obviousness-type double patenting rejection.  Therefore, those claims are rejected as best understood by examiner as indicated in this office action above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Shieve et al. (US 2014/0047413, A1), in view of Dabbiere et al. (US 2016/0094538, A1). 
   Regarding claim 1, Shieve teaches an information processing apparatus (a computer system of para. 0349-0352 comprising at least the information processing apparatus employed in a case by an administrator of at least para. 0243 with a given authority to designate an application as non-private or public application and another application as private application, the administrator may remove or invalidate a setting of a private application, the applications as further noted in para. 0191 and 0193 may be copied as a second application by a second user with a second authority) comprising: 
a processor (the computer system of para. 0349-0352 comprising at least said processor) programmed to function as: 
a creating unit that creates, from a first application which a person with a first authority is able to invalidate, a second application which a person with a second authority is able to invalidate (said computer of para. 0349-0352 as implied further in at least para. 0191, 0193 and 0243 may create, from a first application which maybe a non-private application which an administrator or first person with a first authority is able to make changes or invalidate, a second application which a second person with a second authority is able to make changes as well or invalidate), the first application being a public application, the person with the first authority having an administrative authority (a non-private app as noted in at least para. 0243 may obviously be considered as first application being a public application, which at least the administrator or first person of further para. 0191 and 0193 with the first authority having a specific administrative authority); 
the second application being a private application usable by the person with the second authority, the person with the second authority having an authority different than the administrative authority (a second app of further para. 0243, or 0191, 0193 
may represent second application in a case as a cloned app being a private modified application usable by the person with the second authority, the person with the second authority having an authority different than the administrator authority); and 
an invalidating unit that invalidates the second application (it is implied in at least para. 0243 the computer from at least an input from the administrator may change a private setting of a private application and thereby invalidate the second  application private criteria). 
    However, Shieve is silent regarding wherein said invalidating unit that invalidates the second application specifically according to a predetermined condition when said first application is invalidated.
    Dabbiere teaches in at least para. 0017, 0023, and 0026 a parent APP 128 which understoodly may indicate a public APP where a person or an implied administrator of at least para. 0017, 0023, and 0026 with an implied first authority able to invalidate such as to disable or make changes to the parent APP, and a second cloned application 127 of further para. 0017-0019 created by a second person with a second person authority, the system teaches further in para. 0061 and the Abstract the second APP 127 is made to coexist with the parent APP 128, Dabbiere further teaches in at least para. 0023 and 0026 compliance rules for the Apps 127 and 128 where a triggering event in a case of para. 0026 may invalidate access to a current parent App 0128 which understoodly in the art may invalidate in a case the coexistence of the second app taught in at least para. 0061 and the Abstract according to as envisaged a condition when said first application is invalidated. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Shieve in view of Dabbiere  to include wherein said invalidating unit that invalidates the second application specifically according to a predetermined condition when said first application is invalidated, as discussed above, as Shieve in view of Dabbiere  are in the same field of endeavor of creating and copy a second application from a first application, Dabbiere complements Shieve in the sense that the second app is made to coexist with the first app, in such a case it is obvious if the first the app is disabled, or invalidated in some sense then the system may likewise in a case invalidate the second application according to a predetermined coexistence condition when said first application is invalidated since said second app is not said to exist independently of the parent app, whereby ensuring at least a compliance rule applies to as cloned copy according to known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art.

Conclusion
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELLUS AUGUSTIN whose telephone number is (571)270-3384. The examiner can normally be reached 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY TIEU can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCELLUS J AUGUSTIN/Primary Examiner, Art Unit 2674                                                                                                                                                                                                        11/30/2022